                        IN THE UNITED STATES DISTRICT COURT

                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                      :

                v.                            :       CRIMINAL NO. 20-337

ROBERT MCCABE                                 :

                     GOVERNMENT=S GUILTY PLEA MEMORANDUM


I.     INTRODUCTION

               On or about September 30, 2020, the government filed a 20-count indictment

charging defendant ROBERT MCCABE with five counts of mail fraud, in violation of 18 U.S.C.

§ 1341 (Counts One through Five), fifteen counts of wire fraud, in violation of 18 U.S.C. § 1343

(Counts Six through Twenty), and one count of securities fraud, in violation of 15 U.S.C. §§

78j(b) and 78ff (Count Twenty-One). Defendant MCCABE has indicated through counsel that he

will plead open to the Court to all counts of the indictment.

II.    MAXIMUM PENALTIES

       A.      Mail Fraud and Wire Fraud (18 U.S.C. §§ 1341, 1343) (Counts One through

       Twenty)

               The maximum sentence for each violation of 18 U.S.C. § 1341 (mail fraud) and

18 U.S.C. § 1343 (wire fraud) is 20 years imprisonment, a three-year period of supervised

release, a $250,000 fine, and a $100 special assessment.

       B.      Securities Fraud (15 U.S.C. §§ 78j(b) and 78ff) (Count Twenty-One)

               The maximum sentence for securities fraud (provided for by 15 U.S.C. § 78ff) is

20 years’ imprisonment, with a maximum fine of fine of $5,000,000. The maximum term of

supervised release is three years, and there is a $100 special assessment.
       C.      Total Maximum Sentence

               The total statutory maximum sentence the defendant faces is 420 years’

imprisonment, a three-year period of supervised release, a $10,000,000 fine, and a $2,100 special

assessment. Full restitution, currently estimated by the government to be approximately

$1,033,005, also shall be ordered. Forfeiture of any property, real or personal, that constitutes or

is derived from proceeds traceable to the commission of such offenses, including, but not limited

to, $1,033,005 in United States currency, also may be ordered.

III.   ELEMENTS OF THE OFFENSES

       A.      Mail Fraud (18 U.S.C. §§ 1341)

               To establish mail fraud, in violation of 18 U.S.C. ' 1341, the government must

prove the following essential elements beyond a reasonable doubt:

               1.      The defendant knowingly devised a scheme to defraud, that is, to deprive

another of money or property by fraud, including by false or fraudulent pretenses,

representations or promises, or omissions, concerning a material fact;

               2.      The defendant did so with the intent to defraud; and

               3.      That in advancing, furthering, or carrying out the scheme, the defendant

used the mails (or a private or commercial interstate carrier), or caused the mails (or a private or

commercial interstate carrier) to be used.

3rd Circuit Model Jury Instruction 6.18.1341.

               The government is not required to prove that the defendant actually mailed

anything or intended that the mails would be used to further, or to advance, or to carry out the

scheme. However, the government must prove beyond a reasonable doubt, that the mails (or a

private or commercial interstate carrier) were, in fact, used in some manner to further, or to

                                                  2
advance, or to carry out the scheme to defraud. The government must also prove either that the

defendant used the mails, or knew the use of the mails (private or commercial interstate carrier)

would follow in the ordinary course of business or events, or should reasonably have anticipated

that the mails (private or commercial interstate carrier) would be used. See, e.g., 3rd Circuit

Model Jury Instruction 6.18.1341-5.

       B.      Wire Fraud (18 U.S.C. §§ 1343)

               To convict a defendant of wire fraud, the government must prove beyond a

reasonable doubt the following elements:

               1.      The defendant devised a scheme to defraud or to obtain money or property

by materially false or fraudulent pretenses, representations or promises or willfully participated

in such a scheme with knowledge of its fraudulent nature;

               2.      The defendant acted with the intent to defraud; and

               3.      That in advancing, furthering, or carrying out the scheme, the defendant

transmitted any writing, signal, or sound by means of a wire, radio, or television communication

in interstate commerce or caused the transmission of any writing, signal, or sound of some kind

by means of a wire, radio, or television communication in interstate commerce.

See Third Circuit Model Jury (Criminal) Instructions 6.18.1343.

       C.      Securities Fraud (15 U.S.C. §§ 78j(b) and 78ff)

               To establish securities fraud, in violation of 15 U.S.C. §§ 78j(b) and 78ff, the

government must prove the following essential elements beyond a reasonable doubt:

               1.      That, in connection with the purchase or sale of a security, the defendant

did any one or more of the following: Employed a device, scheme, or artifice to defraud; made

an untrue statement of a material fact or omitted to state a material fact which made what was

                                                 3
said under the circumstances misleading; or engaged in an act, practice, or course of business

that operated or would operate as a fraud or deceit upon a purchaser or seller;

                2.      That the defendant acted willfully, knowingly, and with the intent to

defraud; and

                3.      That the defendant used or caused to be used the facilities of a national

securities exchange or any means or instrumentality of interstate commerce in furtherance of the

fraudulent conduct.

See Jury Instructions in United States v. Georgiou, No. 09-88 (E.D. Pa.) (2/12/2010 Tr. at 28–29)

(adapted). The Court of Appeals for the Third Circuit remarked favorably on the district court’s

instructions. See United States v. Georgiou, 777 F.3d 125, 137 (3d Cir. 2015) (“[T]he District

Court properly instructed the jury on the elements of securities fraud pursuant to Section 10(b)

and Rule 10b–5, including the jurisdictional elements relating to conduct in the United States.”);

9th Cir. Model Jury Instruction 9.9 (2010).

                The term "security" means any note, stock, treasury stock, security future, bond,

debenture, certificate of interest or participation in any profit-sharing agreement or in any oil,

gas, or other mineral royalty or lease, any collateral-trust certificate, preorganization certificate

or subscription, transferable share, investment contract, voting-trust certificate, certificate of

deposit for a security, any put, call, straddle, option, or privilege on any security, certificate of

deposit, or group or index of securities (including any interest therein or based on the value

thereof), or any put, call, straddle, option, or privilege entered into on a national securities

exchange relating to foreign currency, or in general, any instrument commonly known as a

"security"; or any certificate of interest or participation in, temporary or interim certificate for,

receipt for, or warrant or right to subscribe to or purchase, any of the foregoing; but shall not

                                                   4
include currency or any note, draft, bill of exchange, or banker's acceptance which has a maturity

at the time of issuance of not exceeding nine months, exclusive of days of grace, or any renewal

thereof the maturity of which is likewise limited.

15 U.S.C. § 78c(a)(10).

IV.    FACTUAL BASIS FOR PLEA

               If this case were to proceed to trial, the government would prove the following,

among other things:

               Defendant MCCABE graduated from Lafayette College in 1967. During his time

there, he was a member of the Phi Kappa Psi fraternity and remained very active in his fraternity

throughout the years, including up to the present. One of his fraternity brothers in college, R.N.

founded Esperion Therapeutics, Inc., a pharmaceutical company that developed Lipitor, the

world-renowned cholesterol drug. MCCABE, and many of MCCABE’s fraternity brothers, knew

R.N. personally, and many others knew R.N. by name, reputation, and the fact that he was a

Lafayette College Phi Kappa Psi alum. R.N. sold Esperion to Pfizer in 2004 for in excess of $1

billion. Pfizer eventually shuttered Esperion in 2006. In 2008, R.N. reacquired Esperion from

Pfizer and began work to develop a sequel to Lipitor. R.N. took the new Esperion public in 2013

(it is publicly traded on the NASDAQ exchange under the ticker symbol “ESPR”).

               MCCABE was a stockbroker in the 1980s and worked for Drexel, Burnham, and

Lambert. He was convicted in 1982 of conspiracy to transport securities and sentenced to three

years in federal prison. After his release from prison, he formed “McCabe Properties, Inc.,” a

New Jersey corporation, along with another individual, for the purpose of purchasing a horse

farm. Defendant MCCABE purchased blank stock certificates and a company seal upon the

incorporation of McCabe Properties, Inc. In or about 1996, McCabe Properties, Inc. sold the

                                                 5
horse farm, and from that point forward McCabe Properties, Inc. had no legitimate business

purpose and no assets. MCCABE held onto the blank stock certificates and literally put the

company on a shelf, to be used again if he ever needed one. At the time referenced in the

Information, MCCABE did not hold any valid license issued by FINRA or any state or

regulatory authority that would allow him to serve as a broker, registered representative, or

investment adviser.

               Many of MCCABE’s fraternity brothers knew that he had worked on Wall Street,

and during the years, they would periodically call MCCABE for financial advice. In September

2010, MCCABE found himself in financial difficulty. His daughter was going to school in

Chicago and was having mental health problems. When one of his old friends and fraternity

brothers, victim J.S. asked MCCABE what he should do with an inheritance he had received,

MCCABE saw an opportunity to defraud J.S. MCCABE told him that MCCABE had purchased

“founders shares” of Esperion at the price of $2.67 per share, through his company, McCabe

Properties, Inc. MCCABE offered to sell J.S. some of these shares. J.S. was his first victim.

               In reality, there were no such “founders shares” and McCabe Properties, Inc. did

not own any assets, let alone shares of Esperion. But MCCABE did have the blank stock

certificates from McCabe Properties, Inc., that he had sitting on a shelf. So he took $22,000 from

J.S. and he filled out one of the blank stock certificates to show that it was now 7,525 shares of

McCabe Properties, Inc., and then he sent that stock certificate to J.S. via Federal Express.

MCCABE represented to J.S. that by buying shares of McCabe Properties, Inc., J.S. was

purchasing a corresponding one-to-one number of “founders shares” of Esperion at $2.67 per

share.

               MCCABE used the fact that R.N. was a former Phi Kappa Psi fraternity brother

                                                 6
from Lafayette College. All of MCCABE’s fraternity brothers either personally knew R.N. or

knew who he was and knew about R.N.’s development of Lipitor, and so when MCCABE

claimed to have obtained new shares of the new iteration of Esperion, it was a lie that first J.S.,

and later other Phi Kappa Psi brothers, were quick to believe.

               After MCCABE successfully defrauded J.S., he pushed the same lie to other

fraternity brothers. As the scheme progressed, MCCABE fine-tuned the fraud scheme to include

supposed restrictions on the ability to sell the shares. MCCABE informed his victims that

McCabe Properties, Inc. had no other assets except for this batch of “founders shares” of

Esperion, and that these shares were restricted and could not be sold unless and until Esperion

was acquired by another pharmaceutical company – much like Esperion was acquired the first

time by Pfizer. MCCABE informed his victims that if they ever got divorced, they had to sell

their shares back to him for the same $2.67 price. In this way, MCCABE was able to tell his

victims that new shares had become available – he would notify them that one of the existing

shareholders had gotten divorced and so had to sell back their shares – which he then “offered”

to the other existing victims for purchase. MCCABE also told his victims at times that a

shareholder had passed away and their shares were now available for purchase by the remaining

shareholders. In this way, MCCABE cultivated an exclusive club mentality among the victims,

who would often jump at the chance to buy more shares that had “come available.”

               Between September 2010 and June 2020, defendant ROBERT MCCABE induced

more than 50 investors to purchase these non-existent “founders shares” of Esperion, and

induced them to transfer to him by check and wire transfer approximately $1,033,005 for the

purchase of shares of McCabe Properties, Inc., on the expectation that they were purchasing a

corresponding amount of “founders shares” of Esperion. MCCABE deposited the funds into a

                                                  7
bank account he controlled at Wells Fargo in the name of McCabe Properties, and he then

withdrew the money and spent it. Upon receiving the funds, MCCABE would fill out a blank

stock certificate for McCabe Properties, Inc., listing the name of the shareholder and the number

of shares. MCCABE then would send the stock certificates to the victims via Federal Express.

MCCABE admits that each of the acts set forth in the Manner and Means Section of Counts One

through Five of the Information was committed by MCCABE during and in furtherance of the

fraud scheme.

                MCCABE would remain in touch with the victims through the years, and would

send them emails with updates on how well Esperion was doing, press releases, financial

analysis, etc. He also crafted a series of lies to stall the victims when they would press for the

sale of the stock. At the time of the filing of the charges in this case, the publicly traded share

price of Esperion was more than $37 per share – meaning most of his victims thought their

investments had increased more than 13-fold. One of the most recent lies MCCABE told was

that when McCabe Properties, Inc. acquired their “founders shares” of Esperion, they did so

through Michael Milken’s firm, which was casting a cloud over the ability to liquidate the

shares. Ultimately, MCCABE’s victims started to get suspicious that this was a scam. In June

2010, one of his victims recorded a phone call with MCCABE in which he confronted MCCABE

about his suspicions, and ultimately, during the call, MCCABE admitted that he had been lying

all along.

                Each of the mail fraud counts charged in the Information (Counts One through

Five) are based on FedEx mailings MCCABE sent to victims containing their stock certificates.

MCCABE admits that each of these mailings was made by MCCABE during and in furtherance

of the fraud scheme.

                                                   8
COUNT   DATE        FROM           TO                 DESCRIPTION OF
        (Approx.)                                     ITEM
ONE     3/10/17     Bangor,        Honolulu, Hawaii   Federal Express package
                    Pennsylvania                      containing approximately
                                                      1,500 worthless shares of
                                                      McCabe Properties, Inc.
                                                      shipped by defendant
                                                      ROBERT MCCABE to
                                                      victim K.T.
TWO     10/16/17    Bangor,        La Habra,          Federal Express package
                    Pennsylvania   California         containing approximately
                                                      7,490 worthless shares of
                                                      McCabe Properties, Inc.
                                                      shipped by defendant
                                                      ROBERT MCCABE to
                                                      victims S.L. and K.L.
THREE   10/16/17    Bangor,        Honolulu, Hawaii   Federal Express package
                    Pennsylvania                      containing approximately
                                                      1,123 worthless shares of
                                                      McCabe Properties, Inc.
                                                      shipped by defendant
                                                      ROBERT MCCABE to
                                                      victim R.Sa.
FOUR    1/30/18     Bangor,        Sparrows Point,    Federal Express package
                    Pennsylvania   Maryland           containing approximately
                                                      11,825 worthless shares of
                                                      McCabe Properties, Inc.
                                                      shipped by defendant
                                                      ROBERT MCCABE to
                                                      victim M.O.
FIVE    2/28/20     Bangor,        Honolulu, Hawaii   Federal Express Package
                    Pennsylvania                      containing approximately
                                                      1,800 worthless shares of
                                                      McCabe Properties, Inc.
                                                      shipped by defendant
                                                      ROBERT MCCABE to
                                                      victim R.Sa.




                                     9
                The 15 wire fraud counts (Counts 6 through 20) are based mostly on emails

MCCABE sent to victims. Each one of the emails went to one or more victims located in another

states, and MCCABE admits that they were sent from his home in the Eastern District of

Pennsylvania.

 COUNT              DATE               DESCRIPTION

 SIX                1/13/16            Email sent by defendant ROBERT MCCABE from the
                                       Eastern District of Pennsylvania to approximately 37
                                       victims, including victim D.F. in New York, victim R.Sa. in
                                       Hawaii, and victim G.T. in New Jersey, in which defendant
                                       MCCABE provided information about the Pharmaceutical
                                       Company.
 SEVEN              5/4/16             Email sent by defendant ROBERT MCCABE from the
                                       Eastern District of Pennsylvania to victim G.T. in New
                                       Jersey, in which defendant MCCABE provided information
                                       about the Pharmaceutical Company.
 EIGHT              8/4/16             Email sent by defendant ROBERT MCCABE from the
                                       Eastern District of Pennsylvania to approximately 37
                                       victims and potential investors, including victim D.F. in
                                       New York, victim R.Sa. in Hawaii, and victim G.T. in New
                                       Jersey, in which defendant MCCABE provided information
                                       about the Pharmaceutical Company.
 NINE               11/5/16            Email sent by defendant ROBERT MCCABE from the
                                       Eastern District of Pennsylvania to approximately 50
                                       victims and potential investors, including victim D.F. in
                                       New York, victim R.Sa. in Hawaii, and victim G.T. in New
                                       Jersey, in which defendant MCCABE provided information
                                       about the Pharmaceutical Company.
 TEN                1/15/17            Email sent by defendant ROBERT MCCABE from the
                                       Eastern District of Pennsylvania to approximately 50
                                       victims and potential investors, including victim D.F. in
                                       New York, victim R.Sa. in Hawaii, and victim G.T. in New
                                       Jersey, in which defendant MCCABE provided information
                                       about the Pharmaceutical Company.
 ELEVEN             3/6/17             Email sent by defendant ROBERT MCCABE from the
                                       Eastern District of Pennsylvania to victim R.Sa. in Hawaii,
                                       in which defendant MCCABE agreed to sell shares of
                                       McCabe Properties, Inc. to victim R.Sa.’s partner, victim
                                       K.T., and to send the stock certificates via Federal Express
                                       to victim K.T. in Hawaii.


                                               10
COUNT      DATE      DESCRIPTION

TWELVE     6/26/17   Email sent by defendant ROBERT MCCABE from the
                     Eastern District of Pennsylvania to approximately 50
                     victims and potential investors, including victim D.F. in
                     New York, victim R.Sa. in Hawaii, and victim G.T. in New
                     Jersey, in which defendant MCCABE provided information
                     about the Pharmaceutical Company.
THIRTEEN   8/10/17   Email sent by defendant ROBERT MCCABE from the
                     Eastern District of Pennsylvania to approximately 50
                     victims and potential investors, including victim D.F. in
                     New York, victim R.Sa. in Hawaii, and victim G.T. in New
                     Jersey, in which defendant MCCABE provided information
                     about the Pharmaceutical Company and in which he urged
                     the victims to “have patience.”
FOURTEEN   10/9/17   Email sent by defendant ROBERT MCCABE to victim S.L.
                     in California, in which defendant MCCABE provided
                     information about the Pharmaceutical Company and
                     instructions on how to wire money to defendant MCCABE
                     for the purchase of shares of McCabe Properties, Inc.
FIFTEEN    1/11/18   Email sent by defendant ROBERT MCCABE from the
                     Eastern District of Pennsylvania to approximately 50
                     victims and potential investors, including victim D.F. in
                     New York, victim R.Sa. in Hawaii, and victim G.T. in New
                     Jersey, in which defendant MCCABE provided information
                     about the Pharmaceutical Company and in which he urged
                     the victims to exercise “patience.”
SIXTEEN    1/25/18   Email sent by defendant ROBERT MCCABE from the
                     Eastern District of Pennsylvania to potential investor H.C.
                     in New Jersey, in which defendant MCCABE falsely stated
                     that McCabe Properties, Inc. was “a private holding
                     company” the only assets of which were “founders shares”
                     of the Pharmaceutical Company, which McCabe Properties,
                     Inc. can only sell when the Pharmaceutical Company is
                     acquired by another company, which was likely to happen
                     in 2019, and in which defendant MCCABE offered to sell
                     shares of McCabe Properties, Inc. to H.C. for approximately
                     $2.67 per share.




                             11
 COUNT              DATE                DESCRIPTION

 SEVENTEEN          9/20/18             Email sent by defendant ROBERT MCCABE from the
                                        Eastern District of Pennsylvania to approximately 50
                                        victims and potential investors, including victim D.F. in
                                        New York, victim R.Sa. in Hawaii, and victim G.T. in New
                                        Jersey, in which defendant MCCABE indicated that he had
                                        approximately 19,663 shares of McCabe Properties, Inc.,
                                        corresponding to an equal number of shares of the
                                        Pharmaceutical Company, available for sale on a first come,
                                        first served basis, due to the death of one of the original
                                        investors in McCabe Properties, Inc.
 EIGHTEEN           9/21/18             Email sent by defendant ROBERT MCCABE from the
                                        Eastern District of Pennsylvania to victim Z.A.L. in New
                                        York, in which defendant MCCABE indicated that he had
                                        approximately 10,487 shares of McCabe Properties, Inc.,
                                        remaining for sale, and offered to sell all or part of them to
                                        victim Z.A.L.
 NINETEEN           5/6/20              Email sent by defendant ROBERT MCCABE from the
                                        Eastern District of Pennsylvania to approximately 50
                                        victims and potential investors, including victim D.F. in
                                        New York, victim R.Sa. in Hawaii, and victim G.T. in New
                                        Jersey, in which defendant MCCABE provided information
                                        about the Pharmaceutical Company’s first quarter earnings.
 TWENTY             6/7/20              Email sent by defendant ROBERT MCCABE from the
                                        Eastern District of Pennsylvania to victim M.W. in New
                                        Jersey in which defendant MCCABE falsely claimed that
                                        McCabe Properties, Inc.’s investment in the Pharmaceutical
                                        Company was made approximately 12 years prior through a
                                        firm owned by a known financial fraudster, but the
                                        investment was legitimate, and defendant MCCABE
                                        expected that McCabe Properties, Inc. would be able to sell
                                        its shares of the Pharmaceutical Company by the end of the
                                        2020.


               Count 21 charges securities fraud. As stated above, MCCABE used manipulative

and deceptive devices by employing a scheme to defraud, making untrue statements of material

fact, omitting to state material facts, and engaging in acts, practices, and courses of business

which operated as a fraud and deceit upon investors and potential investors by use of the means

and instrumentalities of interstate and foreign commerce and the mails. The securities here were

                                                 12
the shares of McCabe Properties Inc. MCCABE transferred most of the shares through interstate

commerce by having them shipped by Federal Express to his unsuspecting victims, who did not

know they were purchasing worthless securities.

V.     PLEA AGREEMENT

              The parties have entered into a plea agreement in this case, a copy of which is

being submitted to the Court.

                                            Respectfully submitted,

                                            WILLIAM M. McSWAIN
                                            United States Attorney



                                            /s/ Michael S. Lowe
                                            MICHAEL S. LOWE
                                            Assistant United States Attorney




                                              13
                               CERTIFICATE OF SERVICE

             I hereby certify that a true and correct copy of the Government=s Guilty Plea

Memorandum has been served by e-mail upon:


                                       Gary N. Asteak
                                     726 Walnut Street
                                     Easton, PA 18042
                                   asteaklaw@gmail.com



                                                             /s/
                                                  MICHAEL S. LOWE
                                                  Assistant United States Attorney


DATED:    October 29, 2020
